        Case 2:20-cv-02398-MMB Document 5-2 Filed 07/13/20 Page 1 of 24




                       IN THE UNITED STATES DISTRICT COURT
                        EASTERN DISTRICT OF PENNSYLVANIA

 CORNERSTONE WARRINGTON, INC.,       )
 CORNERSTONE HEALTH & FITNESS LP,    )
 CORNERSTONE NEW HOPE LP,            )
 CONEHOPA, LLC and                   )
 THE EVENT CENTER BY CORNERSTONE     )
                                       Civil Action No.: 2:20-cv-02398-MMB
                                     )
                         Plaintiffs, )
                 v.                  )
                                     )
 THE CINCINNATI INSURANCE COMPANY )
                                     )
                         Defendant.  )


     MEMORANDUM OF LAW IN SUPPORT OF THE CINCINNATI INSURANCE
        COMPANY’S MOTION TO DISMISS PLAINTIFFS’ COMPLAINT

       Pursuant to Fed.R.Civ.P. 12(b)(6) and L.R. 7.1, The Cincinnati Insurance Company

(“Cincinnati”) moves to dismiss this case because the Plaintiffs fail to state a claim upon which relief

may be granted. Based on the allegations of the Complaint (“the Complaint”) and the language of

Cincinnati’s insurance policies (“the Policies”), Plaintiffs cannot prove their claims.

                      OVERVIEW AND SUMMARY OF ARGUMENT

       The Policies at issue supply property insurance coverage. They are designed to indemnify

loss or damage to property, such as in the case of a fire or storm. Coronavirus (or “COVID-19”)

does not damage property; it hurts people. Plaintiffs demand the Policies’ Business Income,

Extended Business Income, Extra Expense, and Civil Authority coverages. But, because they are

part of a property insurance policy, these coverages protect Plaintiffs only for income losses tied

to physical damage to property, not for economic loss caused by governmental or other efforts to

protect the public from disease. The Plaintiffs’ allegations establish that they have not sustained

any losses attributable to direct physical loss to property. Rather, Plaintiffs allege that the



                                                 1
        Case 2:20-cv-02398-MMB Document 5-2 Filed 07/13/20 Page 2 of 24




Coronavirus pandemic spreads COVID-19 among humans. Moreover, the same direct physical

loss requirement applies to all of the coverages for which Plaintiffs sue. Thus, it applies to the

Extended Business Income coverage, the Extra Expense coverage, and the Civil Authority

coverage.

       At bottom, Plaintiffs bear the initial burden of showing actual direct physical loss to

property. This is always necessary to make a prima facia case for property insurance coverage.

Here, Plaintiffs admit there was no presence of Coronavirus on their premises. And, they admit

there was no physical damage to their property. Plaintiffs’ own allegations are therefore fatal to

their Complaint.

       In the absence of direct physical loss, Plaintiffs ask this Court find the Policies apply to

cover purely financial losses sustained as a result of COVID-19 related orders requiring non-

essential businesses to cease in-person operations. But, because direct physical loss is a

fundamental prerequisite to coverage under the Policies, they ask for a vast extension of

Pennsylvania law that would create coverage from whole cloth. This should not be permitted.

       For all of the reasons, and for the other reasons established below, Plaintiffs’ Complaint

should be dismissed.

                                   STATEMENT OF FACTS

I.     Allegations of the Complaint

       The Complaint includes the following allegations:

       •    Defendant who has issued a commercial property insurance policy with business
            interruption coverage, is denying the obligation to pay for business income losses and
            other covered expenses incurred by Plaintiffs for the physical loss and damage to the
            insured property from measures put in place by the civil authorities to stop the spread
            of COVID-19 among the population. (ECF Doc #1, Complaint (“Compl.”) at ¶ 6).




                                                 2
Case 2:20-cv-02398-MMB Document 5-2 Filed 07/13/20 Page 3 of 24




•   Plaintiff Cornerstone through various entities operates health and fitness centers, leases
    commercial real estate, and rents out a banquet and community event center in
    Pennsylvania. Cornerstone is a citizen of Pennsylvania, whose principal place of
    business is PO Box 1308, Doylestown , PA 18901. (Compl. at ¶ 8).

•   In return for the payment of a premium, The Cincinnati Insurance Company issued
    Policy Nos. EPP0261383, ETD0469072 and ETD0310275 to Plaintiffs. The Policies
    are attached [to the Complaint] as Exhibit A. (Compl. at ¶ 13).

•   The Cincinnati Insurance Company Polic[ies]. . . provid[e] property, business personal
    property, business income and extra expense, extended business income, and civil
    authority coverage for a policy period of July 1, 2017 to July 1, 2020. (Compl. at ¶ 14).

•   Pursuant to the Business and Personal Property Coverage Form, the Cincinnati
    Insurance Company Polic[ies] cover[ ] “direct physical loss of or direct physical
    damage to Covered Property. . . caused by or resulting from a Covered Cause of Loss.”
    “Covered Cause of Loss” means “risks of direct physical loss unless the loss is . . .
    Excluded . . . or Limited . . .” (Compl. at ¶ 17) (ellipses in original).

•   The Cincinnati Insurance Company Polic[ies’] Business Income and Civil Authority
    endorsements contain no exclusion for losses caused by governmental orders issued in
    order to prevent exposure to a virus, and no other exclusion in the policies apply to this
    coverage. (Compl. at ¶ 19).

•   Despite this express coverage language, Defendant Cincinnati Insurance Company has
    denied coverage in willful disregard of its obligations under its polic[ies] as well as
    under Pennsylvania law. (Compl. at ¶ 20).

•   Efforts to prevent exposure to COVID-19 have caused civil authorities throughout the
    country to issue orders requiring the suspension of non-essential businesses and
    preventing citizens from leaving home for non-essential purposes (the “Closure
    Orders”). (Compl. at ¶ 21).

•   Plaintiffs’ businesses are not considered “essential,” and have therefore been subject to
    a variety of Closure Orders by state and local authorities, preventing Plaintiffs from
    operating their businesses, limiting their operations, and/or from use of the covered
    premises for their intended purpose. (Compl. at ¶ 22).

•   These Closure Orders include, but are not limited to, Pennsylvania Governor Wolf’s
    order dated March 19, 2020 requiring all non-life-sustaining businesses in the
    Commonwealth to cease operations and close all physical locations. The Pennsylvania
    Supreme Court recently clarified that the Governor’s order has resulted in the
    temporary loss of use of non-essential business premises [a]ffected by the order, and

                                          3
          Case 2:20-cv-02398-MMB Document 5-2 Filed 07/13/20 Page 4 of 24




             that the order was issued to protect the lives and health of millions of Pennsylvania
             citizens. See Friends of DeVito v. Wolf, No. 68 MM 2020, 2020 WL 1847100 at *17
             (Pa. Apr. 13, 2020). (Compl. at ¶ 23).

         •   There was no presence of the COVID-19 virus at Plaintiffs’ Covered Properties.
             Rather, Plaintiffs experienced a “Covered Cause of Loss” by virtue of the Closure
             Orders which denied use of the Covered Properties by causing a necessary suspension
             of operations during a period of restoration. The presence or absence of the COVID-
             19 virus would have no effect upon the closure or the loss of business inasmuch as
             the stay at home orders apply to all non-essential businesses regardless of their
             exposure to the virus. The Closure Orders operate as a blockade that prevents
             employees and patrons from entering the businesses for their intended purpose.
             (Compl. at ¶ 24) (emphasis added).

         •   Consistent with the provisions of the Cincinnati Insurance Company Polic[ies] Civil
             Authority endorsement, the “Covered Cause of Loss” also caused a direct physical loss
             or damage to property other than at Plaintiff Premises . . . . (Compl. at ¶ 26).

         •   The Cincinnati Insurance Company agreed to pay for its insured’s actual loss of
             Business Income sustained due to the necessary suspension of its operations during the
             “period of restoration.” (Compl. at ¶ 31).

         •   A “partial slowdown or complete cessation” of business activities at the Scheduled
             Premises is a “suspension” under the Polic[ies], for which The Cincinnati Insurance
             Company agreed to pay for loss of Business Income during the “period of restoration,”
             as well as continuing normal operating expenses incurred, including payroll expenses.
             (Compl. at ¶ 32).1

         •   “Business Income” means net income (or loss) before tax that Plaintiff would have
             earned “if no physical loss or damage had occurred.” (Compl. at ¶ 33).2

         •   The Extended Business Income coverage extension provides for payment of the actual
             loss of Business Income the insured incurs during the period that begins on the date
             that “property is actually repaired. . . and ‘operations’ are resumed,” and ends on the
             earlier of the date that either the insured could restore “operations” with reasonable
             speed, or a certain period of days. (Compl. at ¶ 34).

1
  In fact, the Policies define “suspension” to mean “slowdown or cessation of your business activities; and [t]hat a
part or all of the ‘premises’ is rendered untenantable.” (See, e.g., Ex. A, p. 62) (emphasis added; internal sub-
numbering omitted). No facts alleged in the Complaint show the Plaintiffs’ premises were untenantable. But, even if
they were, the Complaint fails as a matter of law because it does not allege physical loss to property caused by the
Coronavirus, the Closure Orders, or otherwise.
2
  The Complaint purports to quote the Policies’ definition of “Business Income”. However, the phrase “if no physical
loss or damage had occurred” does not appear anywhere, in any of the Policies. As will be shown, where, as here, the
allegations of the Complaint conflict with the terms of the Policies, the Policies control. Two of the three Policies at
issue were attached as exhibits to the Complaint.

                                                           4
          Case 2:20-cv-02398-MMB Document 5-2 Filed 07/13/20 Page 5 of 24




         •    The Extra Expense coverage extension provides for payment of reasonable and
              necessary Extra Expense an insured incurs during the “period of restoration” that the
              insured would not have incurred if there had been no direct physical loss or direct
              physical damage to property at the Scheduled Premises. (Compl. at ¶ 35).

         •    The Closure Orders caused direct physical loss and damage to Plaintiffs Scheduled
              Premises, requiring suspension of operations at the Scheduled Premises. Losses caused
              by the Closure Orders thus triggered the Business Income provision of Plaintiffs’
              Policy. (Compl. at ¶ 36).

         •    The Closure Orders caused direct physical loss and damage to property other than
              Plaintiff’s Scheduled Premises, resulting in a prohibition of access to the Scheduled
              Premises. Losses caused by the Closure Orders thus triggered the Business Income for
              Civil Authority Actions provision of Plaintiffs’ Policies. (Compl. at ¶ 43).

         The Complaint contains three counts:3 1) Breach of Contract Business Income Coverage;

2) Breach of Contract Civil Authority Coverage; and 3) Bad Faith. The breach of contract claims

present questions of contract interpretation for the Court. Likewise, in the context of this Motion to

Dismiss, the Court should find as a matter of law that there is no bad faith, because there is no coverage.

II.      The Plaintiff’s Policy

         A.       The Insurance Policy at Issue

         Cincinnati issued Policy No. EDT 031 02 75 to Plaintiff CORNERSTONE FITNESS &

SPA, CORNERSTONE WARRINGTON, INC. for the policy period March 1, 2018 to March 1,

2021 (“the Warrington Policy”).4 (Ex. A, p. 1).5 Cincinnati issued the Warrington Policy in




3
  The Counts of the Complaint are misnumbered in the Complaint as Count I, Count III and Count IV. Nevertheless,
only three counts are pleaded.
4
  The Plaintiffs did not attach a copy of the Warrington Policy to the Complaint. As such, a certified copy of the
Warrington Policy is attached as Exhibit A to this brief. Citations to “Ex. A, p. __” refer to the bates-stamped page
numbers located in the footer of each page of the Exhibit.
5
  The Complaint includes a number of Exhibits that consist of partial copies of policies, and copies of policies not
issued by Cincinnati or under which Plaintiffs do not seek coverage. To streamline this Court’s review, Cincinnati
attaches copies of the three property insurance policies at issue in this Lawsuit as Exhibits A, B and C to this brief.
The Court may take judicial notice of the Policies. See, e.g., Hynoski v. Columbia Cty. Redevelopment Auth., 941 F.
Supp. 2d 547, 555 (M.D. Pa. 2013) (“The court may . . . take judicial notice of certain facts, as well as undisputedly
authentic documents if the complainant’s claims are based upon these documents.”)

                                                          5
          Case 2:20-cv-02398-MMB Document 5-2 Filed 07/13/20 Page 6 of 24




Pennsylvania, through a Pennsylvania insurance agency. (Ex. A, p. 1). The Warrington Policy

insures Plaintiff’s premises in Warrington, Pennsylvania. (Ex. A, p. 5; and see Compl. at ¶ 8).

         Cincinnati issued Policy No. ETD 046 90 72 to Plaintiffs CORNERSTONE HEALTH &

FITNESS LP, CORNERSTONE NEW HOPE LP, and CONEHOPA, LLC, for the policy period

January 12, 2018 to January 12, 2021 (“the Cornerstone Policy”). (Ex. B, p. 13).6 Cincinnati issued

the Cornerstone Policy in Pennsylvania, through a Pennsylvania insurance agency. (Ex. B, p. 13).

The Cornerstone Policy insures Plaintiffs’ premises in New Hope and Furlong, Pennsylvania. (Ex.

B, p. 17; and see Compl. at ¶ 8).

         Cincinnati issued Policy No. EPP 026 13 83 to Plaintiff THE EVENT CENTER BY

CORNERSTONE, for the policy period July 1, 2017 to July 1, 2020 (“the Event Center Policy”).

(Ex. C, p. 11).7 Cincinnati issued the Event Center Policy in Pennsylvania, through a Pennsylvania

insurance agency. (Ex. C, p. 11). The Event Center Policy insures Plaintiff’s premises in New

Hope, Pennsylvania. (Ex. B, p. 19; and see Compl. at ¶ 8).

         For present purposes, the pertinent forms are the Building and Personal Property Coverage

Form, forms FM 101 05 16 (Warrington and Cornerstone Policies) and FM 101 04 04 (Event

Center Policy), and the Business Income (and Extra Expense) Coverage Form, forms FA 213 05

16 (Warrington and Cornerstone Policies) and FA 213 04 04 (Event Center Policy).8 The Building

and Personal Property Coverage form, FM 101 05 16 / FM 101 04 04, is the main property

coverage form. The Business Income (and Extra Expense) Coverage form, FA 213 05 16 / FA 213


6
  Plaintiff filed a copy of the Cornerstone Policy with the Complaint (ECF Doc. No. 1-15). A true and correct copy of
the as-filed document is attached as Exhibit B to this brief. Citations to page numbers refer to the bates-stamped page
numbers located in the footer of each page of the Exhibit.
7
  Plaintiff filed a copy of the Event Center Policy with the Complaint (ECF Doc. No. 1-7). A true and correct copy of
the as-filed document is attached as Exhibit C to this brief. Citations to page numbers refer to the bates-stamped page
numbers located in the footer of each page of the Exhibit.
8
  Certain of the Event Center Policy forms are older editions of the same forms used in the Warrington and Cornerstone
Policies. As will be shown, there are no material differences in the coverage provided by the pertinent coverage forms
used in the Plaintiffs’ respective Policies.

                                                          6
        Case 2:20-cv-02398-MMB Document 5-2 Filed 07/13/20 Page 7 of 24




04 04, addresses business income and extra expense. Both editions of forms FM 101 and FA 213

supply Business Income and Extra Expense Coverage, but only if the necessary elements for

coverage are satisfied. Both editions of form FA 213 also contain the Extended Business Income

and Civil Authority coverages at issue in the Complaint.

       B.      The Policies’ Direct Physical Loss Requirement

       The requirement of “direct physical loss” is a core element in property insurance policies

like Plaintiffs’. The requirement appears in multiple places. For example, in the Warrington and

Cornerstone Policies, direct physical loss to the Plaintiffs’ property is required for Business

Income coverage:

       We will pay for the actual loss of “Business Income” you sustain due to the necessary
       “suspension” of your “operations” during the “period of restoration.” The “suspension”
       must be caused by direct “loss” to property at “premises” which are described in the
       Declarations and for which a “Business Income” Limit of Insurance is shown on the
       Declarations. The “loss” must be caused by or result from a Covered Cause of Loss.

(Warrington Policy, pp. 40 & 116; Cornerstone Policy pp. 52 & 143) (emphasis added). Covered

Cause of Loss is defined as “direct ‘loss’ unless the ‘loss’ is excluded or limited in this Coverage

Part.” (Warrington Policy, pp. 27 & 117; Cornerstone Policy pp. 39 & 144). “Loss” is defined as

“accidental physical loss or accidental physical damage.” (Warrington Policy, pp. 60 & 124;

Cornerstone Policy pp. 72 & 151) (emphasis added).

       Likewise, direct physical loss to the Plaintiff’s property is required for Business Income

Coverage under the Event Center Policy:

       We will pay for the actual loss of Business Income you sustain due to the necessary
       “suspension” of your “operations” during the “period of restoration”. The
       “suspension” must be caused by direct physical “loss” to property at a “premises”
       which is described in the Declarations and for which a Business Income Limit of
       Insurance is shown in the Declarations. The “loss” must be caused by or result from
       a Covered Cause of Loss.




                                                 7
        Case 2:20-cv-02398-MMB Document 5-2 Filed 07/13/20 Page 8 of 24




(Event Center Policy, pp. 62 & 105) (emphasis added). Covered Cause of Loss is defined as

“DIRECT PHYSICAL LOSS unless the ‘loss’” is excluded or limited by the applicable coverage

forms. (Event Center Policy, pp. 51 & 106) (capitalization in original; emphasis added). “Loss” is

defined as “accidental loss or damage.” (Event Center Policy, pp. 80 & 112).

       Accordingly, there is no Covered Cause of Loss, and therefore no Business Income

coverage, under any of the Plaintiffs’ Policies, unless the insured first establishes, among other

things, that there is direct physical loss to covered property.

       The requirement of direct physical loss applies to any coverage requiring a Covered Cause

of Loss. A Covered Cause of Loss and thus direct physical loss, is an express requirement for

coverage under each of the particular coverages involved: Extended Business Income, Extra

Expense and Civil Authority. (See Warrington Policy, pp. 42 & 118 (Extended Business Income);

pp. 41 & 116 (Extra Expense); pp. 41 & 117 (Civil Authority); Cornerstone Policy, pp. 54 & 145

(Extended Business Income); pp. 53 & 143 (Extra Expense); pp. 53 & 144 (Civil Authority); Event

Center Policy, pp. 64 & 106-107 (Extended Business Income); pp. 63 & 105 (Extra Expense); pp.

63 & 106 (Civil Authority). Additionally, the Extended Business Income coverage does not apply

unless the insured first sustains a “‘Business Income’ ‘loss’ payable under [the Policy].”

(Warrington Policy, pp. 42 & 118; Cornerstone Policy, pp. 54 & 145; Event Center Policy, pp. 64

& 106-107). Thus, direct physical loss is required for Extended Business Income coverage.

       Furthermore, while the definition of Covered Cause of Loss refers to exclusions, exclusions

do not come into play unless there is first direct physical loss. See, e.g., Erie Ins. Grp. v. Catania,

95 A.3d 320, 322 (2014) (“In actions arising under an insurance policy [Pennsylvania] courts have

established a general rule that it is a necessary prerequisite for the insured to establish that his




                                                  8
        Case 2:20-cv-02398-MMB Document 5-2 Filed 07/13/20 Page 9 of 24




claim falls within the coverage provided by the insurance policy.”); Estate of O’Connell ex rel.

O’Connell v. Progressive Ins. Co., 2013 PA Super 271, 79 A.3d 1134, 1138 (2013)

       C.      Additional Requirements for Coverage Under the Policies

       In addition to the direct physical loss requirement, Civil Authority coverage requires an

actual loss of Business Income that an insured sustains if the loss is caused by an action of a civil

authority. Under the Warrington and Cornerstone Policies, coverage is only provided if all of the

following apply:

       (a)     A Covered Cause of Loss caused damage to property other than Covered
               Property at the insured premises;

       (b)     Access to the insured premises is prohibited by civil authority;

       (c)     Access to the area immediately surrounding the damaged property is
               prohibited by civil authority as a result of the damage to other property; and

       (d)     The action of civil authority is taken in response to dangerous physical
               conditions resulting from the damage or continuation of the Covered Cause
               of Loss that caused the damage, or the action is taken to enable a civil
               authority to have unimpeded access to the damaged property.

(Warrington Policy, pp. 41 & 117; Cornerstone Policy, pp. 53 & 144) (emphasis added).

       The Event Center Policy’s Civil Authority coverage is to the same effect. Under the Event

Center Policy, the coverage only applies if both of the following conditions are met:

       (a)     Access to the insured premises is prohibited by civil authority as a result of
               the direct physical loss to property other than the insured premises; and

       (b)     The action of civil authority is taken in response to direct physical loss to
               the premises, other than the insured premises, caused by or resulting from a
               Covered Cause of Loss.

(Event Center Policy, pp. 63 & 106) (emphasis added).

       Accordingly, Civil Authority coverage in all of the Plaintiffs’ Policies requires, among

other things, direct physical loss to property other than the insured’s property and prohibition of

access to the insured’s property as a result of that direct physical loss.
                                                   9
       Case 2:20-cv-02398-MMB Document 5-2 Filed 07/13/20 Page 10 of 24




                                             ARGUMENT

I.     Motion to Dismiss Standard

       Dismissal is an appropriate mechanism here because this motion presents a pure question

of law. A motion to dismiss for failure to state a claim should prevail if, after the complaint’s

allegations are taken as true and all reasonable inferences are made in favor of the nonmoving

party, the nonmoving party cannot prove facts supporting its claim. See, e.g., Warren Gen. Hosp.

v. Amgen Inc., 643 F.3d 77, 84 (3d Cir. 2011), citing Bell Atl. Corp. v. Twombly, 550 U.S. 544,

570, 127 S.Ct. 1955, 167 L.Ed.2d 929 (2007). Stated another way, to survive a motion to dismiss,

a complaint must contain sufficient factual matter to show the claim for relief is “plausible on its

face.” Warren Gen. Hosp., 643 F.3d at 84; and see Ashcroft v. Iqbal, 556 U.S. 662, 678, 129 S.Ct.

1937, 173 L.Ed.2d 868 (2009), citing Twombly, 550 U.S. at 570. A claim does not meet the

plausibility standard unless it includes enough factual content to “allow[ ] the court to draw the

reasonable inference that the defendant is liable for the misconduct alleged.” Id.

       Importantly, legal conclusions and other unsupported conclusions stated in the Complaint

may not be considered in determining a motion to dismiss. See, e.g., Fischbein v. Olson Research

Grp., Inc., 959 F.3d 559, 561 (3d Cir. 2020) (In determining whether plaintiff has stated a claim

sufficient to survive a motion to dismiss, the Court “disregard[s] threadbare recitals of the elements

of a cause of action, legal conclusions, and conclusory statements.”); Baraka v. McGreevey, 481

F.3d 187, 195 (3d Cir. 2007), cert. denied, 552 U.S. 1021 (2007) (On a motion to dismiss, the

Court does not accept as true “unsupported conclusions and unwarranted inferences, or a legal

conclusion couched as a factual allegation.”) (internal citations and quotations omitted); Iqbal, 556

U.S. at 678 (“[T]he tenet that a court must accept as true all of the allegations contained in a

complaint is inapplicable to legal conclusions.”).



                                                 10
       Case 2:20-cv-02398-MMB Document 5-2 Filed 07/13/20 Page 11 of 24




       Additionally, the Court should consider the insurance Policies and the Closure Orders. See,

e.g., Doe v. Univ. of Sciences, 961 F.3d 203 (3d Cir. 2020) (“To decide a motion to dismiss, courts

generally consider only the allegations contained in the complaint[,] exhibits attached to the

complaint, and matters of public record. In addition, ‘a document integral to or explicitly relied

upon in the complaint may be considered without converting the motion to dismiss into one for

summary judgment.’”) (alteration in original; internal citations omitted); Pension Ben. Guar. Corp.

v. White Consol. Indus., Inc., 998 F.2d 1192, 1196 (3d Cir. 1993) (“a court may consider an

undisputedly authentic document that a defendant attaches as an exhibit to a motion to dismiss if

the plaintiff’s claims are based on the document.”). The Policies are attached to the Complaint,

and this brief. The Closure Orders are matters of public record.

       Here, the Complaint’s allegations are in conflict with the terms of the Policies and the

Closure Orders. This means that the Policy and the Closure Orders control. See, e.g., ALA, Inc. v.

CCAIR, Inc., 29 F.3d 855, 859, n. 8 (3d Cir. 1994) (“Where there is a disparity between a written

instrument annexed to a pleading and an allegation in the pleading based thereon, the written

instrument will control.”); 5 Charles Alan Wright & Arthur R. Miller, Federal Practice and

Procedure § 1327 & n. 22 (4th ed.) (Wright & Miller) (“It appears to be well settled that when a

disparity exists between the written instrument annexed to the pleadings and the allegations in the

pleadings, the terms of the written instrument will control, particularly when it is the instrument

being relied upon by the party who made it an exhibit.”) (collecting cases).

       Indeed, dismissal for failure to state a claim is appropriate where, as here, the plain and

unambiguous language of the parties’ contract shows the plaintiff cannot “plausibly allege” its

contradictory interpretation. D & M Sales, Inc. v. Lorillard Tobacco Co., No. CIV.A.09-2644,

2010 WL 786550, at *4 (E.D. Pa. Mar. 8, 2010) (Padova, D.J.). In this context, any amendment of



                                                11
       Case 2:20-cv-02398-MMB Document 5-2 Filed 07/13/20 Page 12 of 24




the complaint would be futile since “[p]laintiff cannot state a claim in light of the controlling

contractual terms.” D & M Sales, Inc., No. CIV.A.09-2644, 2010 WL 786550, at *4.

II.    There is No Direct Physical Loss and Accordingly There is No Coverage

       As shown, the Policies only provide coverage where there is direct physical loss. But, the

Complaint does not allege facts showing any direct physical loss to any property. Accordingly,

Plaintiffs cannot possibly prove their claim.

       A.         There Are No Facts to Show Plaintiffs’ Property was Physically Altered, thus
                  there is No Direct Physical Loss

       Plaintiffs ask the Court to create coverage where there is none. This is not allowed under

Pennsylvania law. “When the terms of an insurance policy are clear and unambiguous, the court

is bound to give effect to the policy and cannot interpret the policy to mean anything other than

what it says.” Reeves v. Travelers Companies, 296 F. Supp. 3d 687, 691 (E.D. Pa. 2017) (Baylson,

J.) (internal quotations omitted), citing Clarke v. MMG Ins. Co., 100 A.3d 271, 275 (Pa. Super. Ct.

2014); Byoung Suk An v. Victoria Fire & Cas. Co., 113 A.3d 1283, 1288 (2015) (It is “well settled”

under Pennsylvania law that “courts should not ‘under the guise of judicial interpretation,’ expand

coverage beyond that provided in the policy.”), citing Guardian Life Ins. Co. of America v.

Zerance, 505 Pa. 345, 479 A.2d 949, 953 (1984).

       No case, in Pennsylvania or elsewhere, has held that a virus constitutes direct physical loss.

Moreover, even if the Coronavirus could cause direct physical loss, which it cannot do, the loss at

issue here is a purely financial loss caused by the Closure Orders. (See Compl. at ¶ 24). As such,

Plaintiffs cannot plausibly argue the virus or the Closure Orders caused any physical alteration to

their property.




                                                12
       Case 2:20-cv-02398-MMB Document 5-2 Filed 07/13/20 Page 13 of 24




               1.     Pennsylvania Law Requires Physical Alteration to Property; There is
                      None Here

       Financial losses unrelated to physical loss or physical damage at the insured premises do

not satisfy the Policies’ direct physical loss requirement. Philadelphia Parking Authority v. Fed.

Ins. Co., 385 F. Supp. 2d 280 (S.D.N.Y. 2005) (applying Pennsylvania law), is analogous to this

case. There, the plaintiff operated a parking garage at the Philadelphia International Airport.

Philadelphia Parking Auth., 385 F. Supp. 2d at 281. Since its garage depended on the airport to

attract customers, it sustained a significant loss of business when the FAA grounded all flights in

the United States following the 9/11 terrorist attacks. Id. at 282-283. Plaintiff sought business

income, extra expense, and civil authority coverage under its property insurance policy.

       The business income, extra expense, and civil authority coverage provisions in

Philadelphia Parking Authority were substantially similar to those in the Policies here.

Philadelphia Parking Authority’s business income coverage applied to the insured’s loss of income

during the “period of indemnity” in the event of an actual interruption of the insured’s business,

provided that the “actual interruption of [Philadelphia Parking Authority’s] operations [was]

caused by direct physical loss or damage caused by a covered cause of loss . . . .” Id. at 282

(emphasis added). Similarly, the civil authority coverage only applied in the event “a civil

authority prohibits access to [Philadelphia Parking Authority’s] covered property because of direct

physical loss or damage caused by a covered cause of loss to property not otherwise excluded in

the vicinity of [Philadelphia Parking Authority’s] covered property.” Id. (emphasis added).

       Philadelphia Parking Authority holds such provisions unambiguously require that “a

‘covered cause of loss’ . . . result in some ‘direct physical loss or damage,’ which in turn must

interrupt the insured’s business operations.” And, “the claimed loss or damage must be physical

in nature.” Id. at 288 (emphasis added). Philadelphia Parking Authority dismisses the complaint

                                                13
        Case 2:20-cv-02398-MMB Document 5-2 Filed 07/13/20 Page 14 of 24




because it did not allege any physical loss or damage to the parking garage or other property in its

vicinity. Id. at 287 (emphasis in original). As such, the claim “clearly [did] not fit the plain

language of the Business Income Provision.” Philadelphia Parking Auth., 385 F. Supp. 2d at 287.

        Here, Plaintiffs’ factual allegations show there was no direct physical loss. Plaintiffs admit

that the Coronavirus was not present at their premises; but, even if it were, the factual allegations

show it was not damaging property. (Compl. at ¶ 24). Instead, Plaintiffs allege that financial losses

they sustained because of the Closure Orders constitute direct physical loss. (See, e.g., Compl. at

¶¶ 24-25). But, like the virus, the Closure Orders did not physically alter any property. Rather, the

Complaint alleges, the Closure Orders “suspend[ed] or severely curtail[ed] business operations of

non-essential businesses that interact with the public and provide gathering places for the

individuals.” (See, e.g., Compl. at ¶ 3). This was done in order “to protect the health and safety of

their residents from the human to human and surface to human spread of COVID-19.” (Compl. at

¶¶ 3, 21). Humans infecting humans—through direct contact, or otherwise—is not direct physical

loss to property.9

        In essence, Plaintiffs assert that the Policies’ direct physical loss requirement is met

whenever a business suffers economic harm. This is contrary to Philadelphia Parking Authority

and a host of other cases holding that direct physical loss requires actual, tangible, permanent,

physical alteration of property, as discussed below.

                 2.       Philadelphia Parking Authority is to the Same Effect as the Prevailing
                          Law Nationally

        Philadelphia Parking Authority is consistent with the prevailing law nationally. See, e.g.,

10A Couch on Ins. § 148:46 (“The requirement that the loss be ‘physical,’ given the ordinary


9
  The Court may take judicial notice of the fact that essential businesses were permitted to remain open, even where
the presence of COVID-19 was confirmed. Thus, the Closure Orders were not issued as a result of any direct physical
loss to anybody’s property.

                                                        14
       Case 2:20-cv-02398-MMB Document 5-2 Filed 07/13/20 Page 15 of 24




definition of that term, is widely held to exclude alleged losses that are intangible or incorporeal

and, thereby, to preclude any claim against the property insurer when the insured merely suffers a

detrimental economic impact unaccompanied by a distinct, demonstrable, physical alteration of

the property.”) (Emphasis added) (collecting cases); see also Source Food Tech., Inc. v. U.S. Fid.

& Guar. Co., 465 F.3d 834 (8th Cir. 2006) (applying Minnesota law); Pentair, Inc. v. Am.

Guarantee & Liab. Ins. Co., 400 F.3d 613 (8th Cir. 2005) (applying Minnesota law); Great Plains

Ventures, Inc. v. Liberty Mut. Fire Ins. Co., 161 F. Supp. 3d 970, 978-979 & n. 4 (D. Kan. 2016)

(applying Kansas law) (the phrase “physical loss or damage” “unambiguously” requires “physical

alteration” of property.) (Emphasis added); NE. Georgia Heart Ctr., P.C. v. Phoenix Ins. Co., No.

2:12-CV-00245-WCO, 2014 WL 12480022, at *6 (N.D. Ga. May 23, 2014) (applying Georgia

law) (“The court will not expand ‘direct physical loss’ to include loss-of-use damages when the

property has not been physically impacted in some way. To do so would be equivalent to erasing

the words ‘direct’ and ‘physical’ from the policy.”); J. O. Emmerich & Assocs., Inc. v. State Auto

Ins. Companies, No. 3:06CV00722-DPJ-JCS, 2007 WL 9775576, at *3 (S.D. Miss. Nov. 19, 2007)

(“Plaintiff’s interpretation of the [insurance] contract would render the words ‘direct’ and

‘physical’ meaningless in the context of the policy.”) (collecting cases); Mastellone v. Lightening

Rod Mutual Insurance Company, 175 Ohio App. 3d 23, 2008-Ohio-311¶ 68, 884 N.E. 2d 1130,

1144 (2008) (no direct physical loss because mold could be removed via cleaning, and its presence

did not alter or otherwise affect the structural integrity of the siding), citing 10A Couch on Ins. §

148:46 (3d Ed.1998).

       Source Food is a seminal case concerning the direct physical loss requirement. There, an

embargo on the importation of Canadian beef due to mad cow disease prevented a truck carrying

the insured’s beef product, which was not itself contaminated, from crossing the border. Source



                                                 15
        Case 2:20-cv-02398-MMB Document 5-2 Filed 07/13/20 Page 16 of 24




Food Tech., Inc., 465 F.3d at 835. As a result, the insured sustained significant financial losses

because it could not fill its customers’ orders. Id.

        Source Food claimed lost business income under its insurance policy. That policy, like the

Policies here, covered the suspension of business operations “caused by direct physical loss to

Property”. Id. (Emphasis in original). Source Food argued “that the closing of the border caused

direct physical loss to its beef product because the beef product was treated as though it were

physically contaminated by mad cow disease and lost its function.” Id. at 836. Source Food rejects

this argument: “To characterize Source Food’s inability to transport its truckload of beef product

across the border and sell the beef product in the United States as direct physical loss to property

would render the word ‘physical’ meaningless.” Id. at 838.

        Pentair is to the same effect. Pentair rejects the insured’s contention that its Taiwanese

suppliers’ inability to function after a loss of power caused by an earthquake constituted direct

physical loss or damage. Pentair, Inc., 400 F.3d at 616. Pentair holds that loss of use or function

is relevant to determining the amount of loss, but only once the insured first establishes physical

loss or damage. Id. (“Pentair’s argument, if adopted, would mean that direct physical loss or

damage is established whenever property cannot be used for its intended purpose.”) (Emphasis in

original).

        Source Food and Pentair are well-reasoned cases and should be followed. Moreover, there

are no material differences between Minnesota’s and Pennsylvania’s respective decisions on

pertinent insurance law issues. Both states seek to apply the plain meaning of an insurance policy.

See, e.g., Reeves v. Travelers Companies, 296 F. Supp. 3d at 691, citing Clarke, 100 A.3d at 275

(Pa. Super. Ct. 2014); Guardian Life Ins. Co. of America v. Zerance, 479 A.2d at 953; accord,

Depositors Ins. Co. v. Dollansky, 905 N.W.2d 513, 515 (Minn. Ct. App. 2017), aff’d, 919 N.W.2d



                                                  16
         Case 2:20-cv-02398-MMB Document 5-2 Filed 07/13/20 Page 17 of 24




684 (Minn. 2018). As such, it is appropriate for this Court to follow the sound construction and

application of the “direct physical loss” requirement stated in so many cases, including

Philadelphia Parking Authority, Source Food, and Pentair.

        Indeed, emerging decisions concerning claims similar to Plaintiffs’ show that there is no

physical loss or physical damage as required for coverage under similarly worded policies. They

hold that the Coronavirus and related closure orders do not cause “physical,” i.e., actual, tangible,

structural, loss or damage to property. See, e.g., Gavrilides Management Company et al. vs.

Michigan Insurance Company, Case No. 20-258-CB-C30 (July 2, 2020, Ingham County) (“Direct

physical loss of or damage to the property “has to be something with material existence. Something

that is tangible. Something . . . that alters the physical integrity of property.”); Social Life

Magazine, Inc. v. Sentinel Ins. Co., Ltd., 1:20-cv-03311-VEC (S.D.N.Y.), ECF No. 24-1 at pp. 5

& 15 (the Coronavirus damages lungs; not printing presses).10

        Here, as in the precedents Cincinnati relies on, there was no direct physical loss. Plaintiffs

admit that there was no physical alteration to their property. (Compl. at ¶ 24) Indeed, even at

premises where the virus has been confirmed to be present, such as hospitals and nursing homes,

the buildings have remained open. This is because those properties are themselves undamaged.

        The financial losses Plaintiffs assert do not constitute direct physical loss to property. Thus

there can be no Business Income or Extra Expense coverage here.




10
   No written opinions have been issued in Gavrilides Management Company and Social Life at the time of filing this
brief. The oral arguments and the Court’s oral ruling in Gavrilides are available for viewing on YouTube:
https://www.youtube.com/watch?v=Dsy4pA5NoPw&feature=youtu.be. A copy of the hearing transcript in Social Life
is available through the Federal Court’s filing system, PACER, and is attached for the Court’s convenience as Exhibit
D to this brief.

                                                        17
         Case 2:20-cv-02398-MMB Document 5-2 Filed 07/13/20 Page 18 of 24




        B.       Coronavirus Does Not Affect the Structural Integrity of Property Because it
                 Can Be Removed by Cleaning

        Additionally, there is no direct physical loss in situations where a contaminant or substance

can be cleaned. See, e.g., Mastellone, v. Lightening Rod Mutual Insurance Company, 175 Ohio

App. 3d 23, 2008-Ohio-311¶ 68, 884 N.E. 2d 1130, 1144 (2008) (no direct physical loss because

mold could be removed via cleaning, and its presence did not alter or otherwise affect the structural

integrity of the siding), citing 10A Couch on Ins. § 148:46 (3d Ed.1998); Mama Jo’s, Inc. v. Sparta

Ins. Co., 2018 WL 3412974, at *9 (S.D. Fla. June 11, 2018) (“[W]ith regards to Plaintiff’s initial

claim for cleaning, cleaning is not considered direct physical loss.”); Universal Image Prods., Inc.

v. Chubb Corp., 703 F.Supp.2d at 710 (E.D. Mich. 2010) (a complete cleaning of a ventilation

system was not a direct physical loss), aff’d, 475 Fed.Appx. 569 (6th Cir. 2012).

        The Centers for Disease Control and Prevention (CDC) instruct that the Coronavirus can be

wiped off surfaces by cleaning: “The virus that causes COVID-19 can be killed if you use the right

products. EPA has compiled a list of disinfectant products that can be used against COVID-19,

including ready-to-use sprays, concentrates, and wipes.” (See CDC Reopening Guidance for

Cleaning and Disinfecting (4/28/2020), attached as Exhibit E; See also CDC, Cleaning and

Disinfection      for    Households,        https://www.cdc.gov/coronavirus/2019-ncov/prevent-getting-

sick/cleaning-disinfection.html (accessed June 7, 2020)).11 Thus, even if the Coronavirus were

actually present, there is no direct physical loss because the virus either dies naturally in a short

time, or it can be wiped away.




11
  Again, this Court may take judicial notice of the CDC reports and other matters of public record without converting
Cincinnati’s motion to dismiss to a motion for summary judgment. See, e.g., Hynoski, 941 F. Supp. 2d at 555.


                                                        18
         Case 2:20-cv-02398-MMB Document 5-2 Filed 07/13/20 Page 19 of 24




         C.     The Lack of a Virus-Related Exclusion is Irrelevant Because There is No
                Direct Physical Loss

         The Plaintiffs claim that coverage exists because the Policies do not contain an exclusion

“for losses caused by governmental orders issued in order to prevent exposure to a virus.” (Compl.

at ¶ 19). That assertion is legally incorrect. An exclusion can become relevant only if Plaintiffs

first meet their burden of showing that there is direct physical loss. As established, Plaintiffs cannot

do so.

         Where an insured fails to meet its burden to show an initial grant of coverage, judgment in

favor of the insurer is appropriate. See, e.g., Fry v. Phoenix Ins. Co., 54 F. Supp. 3d 354, 361 (E.D.

Pa. 2014) (applying Pennsylvania law) (Stengel, J.), citing Estate of O’Connell ex rel. O’Connell

v. Progressive Ins. Co., 79 A.3d 1134, 1138 (2013). For instance, in Fry, the parties submitted

competing evidence concerning whether the policy’s wear and tear exclusion applied to preclude

coverage for the collapse of an exterior stone veneer wall. Fry, 54 F. Supp. 3d at 363-365. But,

because the insured’s knowledge of existing defects in the wall precluded an initial grant of

coverage under the policy’s collapse coverage, the exclusion was irrelevant. Fry, 54 F. Supp. 3d

at 363-365. Likewise, in Estate of O’Connell, it was irrelevant whether the trial court misconstrued

policy exclusions, because the vehicle involved in the accident did not qualify as an underinsured

motor vehicle in the first instance. Estate of O’Connell, 79 A.3d at 1138-1141.

         Courts throughout the Country agree: where there is no direct physical loss, there is no

coverage. As such, policy exclusions are irrelevant. See, e.g., Ward Gen. Ins. Servs., Inc. v.

Employers Fire Ins. Co., 114 Cal. App. 4th 548, 555, 7 Cal. Rptr. 3d 844, 850 (2003) (database

crash did not constitute direct physical loss; therefore, it was “unnecessary to analyze the various

exclusions and their application to this case”); Newman Myers Kreines Gross Harris, P.C. v. Great

N. Ins. Co., 17 F. Supp. 3d 323, 333 (S.D.N.Y. 2014) (power outage that caused law firm to close

                                                  19
       Case 2:20-cv-02398-MMB Document 5-2 Filed 07/13/20 Page 20 of 24




was not direct physical loss; thus, it was unnecessary to decide whether a flood exclusion applied),

citing Roundabout Theatre Co. v. Cont’l Cas. Co., 302 A.D.2d 1, 9, 751 N.Y.S.2d 4, 10 (2002).

       As established, Plaintiffs cannot show the threshold requirement of a Covered Cause of

Loss. Covered Cause of Loss means all risks of direct physical loss that are neither excluded nor

limited. Thus, if there is no direct physical loss in the first place, the existence or absence of an

exclusion “for losses caused by governmental orders issued in order to prevent exposure to a virus”

is irrelevant. (See Compl. at ¶ 19).

       In sum, there is no coverage here because there is no direct physical loss. For that reason,

no exclusion is needed.

III.   There Is No Civil Authority Coverage

       As established, the Policies’ Civil Authority coverage only applies if there is a Covered

Cause of Loss, meaning direct physical loss that is not excluded or limited, to property other than

the Plaintiff’s property. Even then, there is only Civil Authority coverage if, among other things,

the action of the civil authority prohibits access to the insured premises. (See Warrington Policy,

pp. 41 & 117; Cornerstone Policy, pp. 53 & 144; Event Center Policy pp. 63 & 106). “[L]osses

due to curfew and other such restrictions are not generally recoverable. * * * If a policy provides

for business interruption coverage where access to an insured’s property is denied by order of civil

authority, access to the property must actually be specifically prohibited by civil order, not just

made more difficult or less desirable.” 11A Couch on Ins. § 167:15.

       A.      There is No Direct Physical Loss to Other Property

       Cincinnati has demonstrated that direct physical loss to property other than the Plaintiffs’

property is necessary. Courts nationwide have upheld that requirement. See, e.g., Philadelphia

Parking Auth., 385 F. Supp. 2d at 289 (applying Pennsylvania law); Kelaher, Connell & Conner,



                                                 20
        Case 2:20-cv-02398-MMB Document 5-2 Filed 07/13/20 Page 21 of 24




P.C. v. Auto-Owners Ins. Co., 2020 WL 886120, 8 (D.S.C. Feb. 24, 2020); Not Home Alone, Inc.

v. Philadelphia Indem. Ins. Co., 2011 WL 13214381, 6 (E.D. Tex. Mar. 30, 2011); S. Texas Med.

Clinics, P.A. v. CNA Fin. Corp., 2008 WL 450012, 10 (S.D. Tex. Feb. 15, 2008); United Air Lines,

Inc. v. Ins. Co. of State of PA, 439 F.3d 128, 131 (2d Cir. 2006).

        Just as the Coronavirus is not causing direct physical loss to the Plaintiffs’ premises, it is

not causing direct physical loss to other property. The Complaint fails to identify any distinct,

demonstrable, physical alteration of property, anywhere. Rather, it alleges the Closure Orders have

required Plaintiffs’ businesses, and the businesses of unidentified others, to “suspend[ ] or severely

curtail[ ] business operations” because those businesses “interact with the public and provide

gathering places for the individuals.” (See, e.g., Compl. at ¶ 3). No facts are alleged that

demonstrate that these things happened because of direct physical loss to anybody’s property.

Instead, as the Plaintiffs admit, closing or limiting of business operations protected the public from

human to human transmission of the virus: “Pennsylvania Governor Wolf’s order dated March 19,

2020 . . . was issued to protect the lives and health of millions of Pennsylvania citizens.” (Compl.

at ¶ 23).

        There are no alleged facts asserting any direct physical loss. There are no alleged facts

showing any change or alteration of anybody’s physical property by the Coronavirus or the Closure

Orders. There are, however, facts showing that the Coronavirus can be removed via cleaning. As

established, this is the marker of something that is not direct physical loss. Accordingly, there is

no direct physical loss to any other property as is required for Civil Authority coverage.

        B.     The Requisite Prohibition of Access Is Lacking

        The Civil Authority coverage also requires that access to Plaintiffs’ premises be prohibited

by an order of civil authority. But, the Plaintiffs do not allege the Closure Orders prohibited access



                                                 21
         Case 2:20-cv-02398-MMB Document 5-2 Filed 07/13/20 Page 22 of 24




to their premises. Nor could they. Under Pennsylvania’s Closure Order non-essential businesses,

including Plaintiffs’ businesses, remained open and accessible to owners, employees and others so

that they could perform minimum basic operations. 12 Because there was no prohibition of access,

there is no Civil Authority coverage.

         The prohibition of access requirement is pervasive nationally. As discussed, the insured

parking garage owner in Philadelphia Parking failed to show the FAA’s order grounding flights

after 9/11 prohibited access to its premises, as required for civil authority coverage under

Pennsylvania law. Likewise, in Ski Shawnee, Inc. v. Commonwealth Ins. Co., 2010 WL 2696782,

4 (M.D. Pa. July 6, 2010), a bridge repair hindered or dissuaded the majority of customers from

visiting a ski resort. Ski Shawnee holds that did not constitute prohibition of access to the premises.

         To the same effect is Southern Hospitality, Inc. v. Zurich Am. Ins. Co., 393 F.3d 1137 (10th

Cir. 2004) (applying Oklahoma law) (access to hotels was not prohibited by FAA order grounding

flights in response to 9/11 attacks). See also, e.g., Syufy Enterprises v. Home Ins. Co. of Indiana,

1995 WL 129229, 2 (N.D. Cal. Mar. 21, 1995) (riot-related curfew prevented insured’s customers

from being out and about, it did not prohibit access to the insured’s premises); Bros., Inc. v. Liberty

Mut. Fire Ins. Co., 268 A.2d 611, 614 (D.C. 1970) (same); Schultz Furriers, Inc. v Travelers Cas.

Ins. Co. of America, 2015 WL 13547667, 6 (N.J. Super. L. July 24, 2015) (despite serious traffic

issues in lower Manhattan following Superstorm Sandy, it was not completely impossible for the

public to access the insured store). See also, Goldstein v Trumbull Ins. Co., 2016 WL 1324197, 12

(N.Y. Sup. Ct. Apr. 05, 2016); TMC Stores, Inc. v. Federated Mut. Ins. Co., 2005 WL 1331700, 4

(Minn. Ct. App. June 7, 2005).


12
  https://www.governor.pa.gov/wp-content/uploads/2020/04/Life-Sustaining-Business-Frequently-Asked-Questions-
4.20.20-2.pdf (see pg. 4 at ¶ 14) (permitting “non-life sustaining business which are required to suspend in-person
operations retain essential personnel to process payroll and insurance claims, maintain security, and engage in similar
limited measures on an occasional basis.”)

                                                         22
          Case 2:20-cv-02398-MMB Document 5-2 Filed 07/13/20 Page 23 of 24




          Because the Complaint’s allegations establish access was not prohibited, the Civil

Authority coverage does not apply.

IV.       There is No Bad Faith

          There is no bad faith here because, as demonstrated, Cincinnati’s coverage position is

legally the correct position. There is no bad faith unless an insured presents “clear and convincing

evidence: (1) that the insurer did not have a reasonable basis for denying benefits under the policy;

and (2) that insurer knew of or recklessly disregarded its lack of a reasonable basis.” Rancosky v.

Washington Nat’l Ins. Co., 642 Pa. 153, 156, 170 A.3d 364, 365 (2017). Furthermore, in the

absence of controlling Pennsylvania precedent, it is not bad faith for an insurer to rely on the

“reasoning and approaches that other courts have found convincing.” J.H. France Refractories Co.

v. Allstate Ins. Co., 534 Pa. 29, 44, 626 A.2d 502, 510 (1993).

          Here, Cincinnati’s position is legally correct. Thus, it has an eminently reasonable basis for

its position. Plaintiffs admit that the Coronavirus did not alter any property at their premises. Indeed,

they admit that the virus was not present on their premises. The economic loss caused by the orders

was not direct physical loss. Furthermore, Cincinnati relies on closely analogous authority in this

jurisdiction and others throughout the country. Accordingly, there is, as a matter of law, a reasonable

basis for Cincinnati’s position that the Policies do not provide coverage for Plaintiffs’ financial

losses.




                                                   23
       Case 2:20-cv-02398-MMB Document 5-2 Filed 07/13/20 Page 24 of 24




V.     Conclusion

       For the reasons established above, the Motion of The Cincinnati Insurance Company to

Dismiss Plaintiffs’ Complaint should be granted.



                                                   Respectfully submitted,



                                               LITCHFIELD CAVO LLP

July 13, 2020
                                            BY:    /s/ Lawrence M. Silverman
                                                    Lawrence M. Silverman
                                                     (Bar ID No. 17854)
                                                    1515 Market Street, Suite 1220
                                                    Philadelphia, PA 19102
                                                    Telephone: 215.557.0111
                                                    Facsimile: 215.557.3771
                                                    silverman@litchfieldcavo.com

                                                   Attorneys for The Cincinnati Insurance
                                                   Company




                                              24
